The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1, 8-9, 10, 17-18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara et al., USPGPUB 2019/0297128 (hereinafter “Kitahara”). Kitahara reference was provided by the Applicant in the IDS of 04/27/2021.

Regarding claim 1, Kitahara discloses a method for receiving media data of media content (¶ [88]; The transmission device 1 0 transmits streams of components such as videos, audios, or subtitles configuring a service (for example, a program) through a broadcast wave of digital broadcasting using an IP transmission scheme together with signaling data.), the method comprising: 
receiving a media presentation description (MPD) file and a session-based description (SBD) file (¶ [110], SCS metadata SCS metadata such as a User Service ;
determining whether the SBD file includes a starting time attribute indicating a starting time of an SBD timeline of a session (¶ [506]; A start date and time of an expiration period of the LSID is designated in the validFrom attribute. An expiration date and time of the LSID is designated in the expiration attribute. ¶ [518]; A period of time until an expiration after transmission of an object is designated in the route:maxExpiresDelta attribute.'); 
determining the starting time of the SBD timeline based on the SBD file in response to the SBD file including the starting time attribute (¶ [506]; A start date and time of an expiration period of the LSID is designated in the valid From attribute, An expiration date and time of the LSID is designated in the expiration attribute. ¶ [518]; A period of time until an expiration after transmission of an object is designated in the route:maxExpiresDelta attribute.); and
determining the starting time of the SBD timeline based on the MPD file in response to the SBD file not including the starting time attribute (¶ [156]); In other words, the reception device 20A can acquire a desired component using only the LSID without reference to all the SCS metadata .. . ¶ [0258]; Further, when the NTP time stamp is not transmitted through the extension field of the LCT header, as another means, it is desirable to acquire the MPD transmitted through the SCS stream and 

Regarding claim 8, Kitahara discloses wherein an orderline element of the SBD file includes an attribute indicating a starting segment from which the orderline element is applied (¶ [504]; 'Syntax of LSID'; ¶ [514]; Information related to delivery order is designated in the deliveryOrder attribute.). 

Regarding claim 9, Kitahara discloses wherein timing information of the starting segment is based on the starting time of the SBD timeline (¶ [236]; The time stamp of the NTP transmitted through the extension field of the LCT header may be used for the synchronous reproduction of the video and the sound. Further, when the NTP time stamp is not transmitted through the extension field of the LCT header, as another means, it is desirable to acquire the MPD transmitted through the SCS stream and calculate a decoding time and a display time based on a reference time of the MPD, a decoding time of picture units stored in a moof box of a DASH segment, and display time information. ¶ [153]; Since the video data and the audio data are transmitted through the ROUTE session, the video data and the audio data are acquired by extracting the segment data (the media segment) stored in the LCT packet to which the LCT header is added.'). 

The apparatus of claims 10 and 17-18 recite similar features as the method of claims 1 and 8-9, respectively, effectuated by the same, therefore, rejected by the same analysis.

Computer program codes of claim 19, effectuating the method of claim 1, is rejected by the same analysis.
  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-6, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Giladi et al., USPGPUB 2017/0104803 (hereinafter 'Giladi'). Giladi reference was provided by the Applicant in the IDS of 04/27/2021.

Regarding claim 2, Kitahara discloses wherein the determining the starting time of the SBD timeline based on the MPD file further comprises: 


Kitahara id silent on determining the starting time of the SBD timeline based on a type of the MPD file and an element of the MPD file in which the SBD descriptor is included, the SBD descriptor corresponding to the SBD file.

However, Giladi discloses utilizing the type of the MPD and an element of the MPD file in which the SBD descriptor is included, the SBD descriptor corresponding to the SBD file (¶ [41]; A descriptor may refer to a data structure that has content and a unique scheme identifier identifying the content. A descriptor may be a type of element. DASH describes three types of descriptors. ¶ [43]; In a first embodiment, the general framework may comprise a new ClientDescriptor descriptor inherited from the abstract DescriptorType descriptor with the attributes shown in Table 1. ¶ [47]; In a first embodiment, the session descriptor may comprise a new SessionDescriptor descriptor 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kitahara with Giladi’s teachings  in order to improve authentication and entitlements (e.g., whether a user associated with the client 150 bought, rented, or obtained a correct subscription level to view content) (see Giladi, ¶ [46] for motivation). 

Regarding claim 3, the system of Kitahara and Giladi discloses wherein the determining the starting time of the SBD timeline based on the MPD file further comprises:
determining the starting time of the SBD timeline as a value of an availability starting time attribute of an MPD element (Kitahara: ¶ [506]; A start date and time of an expiration period of the LSID is designated in the validFrom attribute. ¶ [258]; Further, when the NTP time stamp is not transmitted through the extension field of the LCT header, as another means, it is desirable to acquire the MPD transmitted through the SCS stream and calculate a decoding time and a display time based on a reference time of the MPD, a decoding time of picture units stored in a moot box of a DASH segment, and display time information.). Giladi further discloses the type of the MPD file being dynamic and the SBD descriptor of the MPD file being include in the MPD element (¶ [47]; In a first embodiment, the session descriptor may comprise a new SessionDescriptor descriptor inherited from the ClientDescriptor descriptor and thus inherited from the Descriptor Type descriptor. ¶ [46]; As a second example, the HTTP server 11 O may insert a session ID URL into the MPD 400, and the client 150 may request the session ID from the HTTP server 11 O associated with that URL. Because the session ID may be different each time the client 150 requests the session ID from the HTTP server 110 associated with that URL, the session ID embedding may be said to be dynamic. Dynamic embedding may be particularly suited for when the client 150 uses the same MPD 400 multiple times.). 

Regarding claim 4, the system of Kitahara and Giladi discloses wherein the determining the starting time of the SBD time line based on the MPD file further comprises: 
determining the starting time of the SBD timeline as an initial starting time of a media timeline of the media content (Kitahara: [506]; A start date and time of an expiration period of the LSID is designated in the validFrom attribute. ¶ [258]; Further, when the NTP time stamp is not transmitted through the extension field of the LCT header, as another means, it is desirable to acquire the MPD transmitted through the SCS stream and calculate a decoding time and a display time based on a reference time of the MPD, a decoding time of picture units stored in a moot box of a DASH segment, and display time information.'). Giladi further discloses the type of the MPD file being static and the SBD descriptor of the MPD file being included in the MPD element (¶ [47]; In a first embodiment, the session descriptor may comprise a new 

Regarding claim 5, the system of Kitahara and Giladi further discloses wherein the determining the starting time of the SBD timeline based on the MPD file further comprises: 
determining the starting time of the SBD time line as a value of a starting time attribute (Kitahara: ¶ [506]; A start date and time of an expiration period of the LSID is designated in the validFrom attribute.). Giladi further discloses determining as a value of a period element in response to the SBD descriptor of the MPD file being included in the period element (¶ [47];  In a first embodiment, the session descriptor may comprise a new SessionDescriptor descriptor inherited from the ClientDescriptor descriptor and thus inherited from the DescriptorType descriptor. ¶ [42]; The general framework and the new descriptors may be at the Period 410, Adaptation Set 420, Representation 430, or Sub-Representation 450 level. ¶ [37]; For example, the Segment 440 may be an element of the MPD 400 that is associated with a segment, the latter of which may be a unit of data as described more fully below. Similarly, the Period 410 may be associated with a period of data. ¶ [40]; For example, the Period 410 may 

Regarding claim 6, Kitahara is silent on wherein the SBD file includes a duration attribute indicating a duration of the SBD timeline. 

However, Giladi discloses wherein the SBD file includes a duration attribute indicating a duration of the SBD timeline (Table 4, ¶ [47]; The SessionDescriptor descriptor may comprise the attributes shown in Table 4. @sessionDuration O Time window between the moment Session ID was received until it needs to be requested again.).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kitahara with Giladi’s teachings  in order to show the time window between the moment the SessionlD was received until it needs to be requested again (see Giladi, Table 4, ¶ [47] for motivation). 

The apparatus of claims 11-15 recite similar features as the method of claims 1-6, respectively, effectuated by the same, therefore, rejected by the same analysis.

Computer program codes of claim 20, effectuating the method of claim 2, is rejected by the same analysis.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara, in view of Kitazato et al., USPGPUB 2019/0342862 (hereinafter 'Kitazato'). Kitazato reference was provided by the Applicant in the IDS of 04/27/2021.

Regarding claim 7, Kitahara is silent on wherein the SBD file includes a loop attribute that indicates whether the SBD timeline is repeated. 

However, Kitazato disclose wherein the SBD file includes a loop attribute that indicates whether the SBD timeline is repeated (¶ [124]; As shown in FIG. 6, the SOP includes two sections of Session Description and Media Description. ¶ [130]; In the timing(!), valid start time and finish time of the session are specified. In the repeat times(r), a repeating period or the like in the case where the session becomes valid periodically and repeatedly is specified. Note that the timing(!) and the repeat times(r) configures Time Description.).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kitahara with Kitazato’s teachings in order to  indicate sessions that are to be repeated at a later point in time.


The apparatus of claim 16 recites similar features as the method of claim 7, effectuated by the same, therefore, rejected by the same analysis.


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Lo et al., USPGPUB 2016/0205158, discloses an over-the-air (OTA) broadcast middleware unit is configured to receive aggregated session description data for a plurality of sessions, wherein each of the sessions transports media data related to common media content, and wherein each of the sessions is transmitted as part of an OTA broadcast, and extract at least some of the media data from the OTA broadcast based on the aggregated session description data. The OTA broadcast middleware unit may further deliver the extracted media data to a streaming client, such as a Dynamic Adaptive Streaming over HTTP (DASH) client. See ¶¶ [29]-[32]

Stockhammer et al., USPGPUB 20160261665, discloses a device includes one or more media decoders configured to decode media data, a network interface configured to receive a layered coding transport (LCT) Session Instance Description (LSID), the LSID 


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421